DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter “Wang”) (U.S. Pub. No. 2015/0303489A1) in view of Takano et al. (hereinafter “Takano”) (20130130113A1) and Marsh et al. (hereinafter “Marsh”) (Marsh, Harry, and Rodríguez-Reinoso F. “Chapter 9 - Production and Reference Material.” Activated Carbon, Elsevier, Amsterdam, 2006, pp. 454–508).
Regarding claims 1-5, Wang teaches a liquid-activated hydrogel battery 110 comprising a hydrogel 115 permeated with an electrolyte 120, a cathode 125 and an anode 130.  In a hydrated state, the hydrogel 115 is permeated with liquid to support ionic communication between the cathode 125 and the anode 130 through the electrolyte (see paragraphs 36 and 39).  As a liquid for hydrating the hydrogel, water may be used (see paragraph 30). The electrolyte 120 may be configured to include a base comprising sodium hydroxide, potassium hydroxide or combinations thereof (see paragraph 51).  The anode 130 may consist of an anode material comprising zinc, iron, or combinations thereof.  The cathode 125 may consist of graphite (see paragraph 47).  
Wang is silent as to the graphite having a rhombohedral crystal structure.
Takano teaches that natural graphite may be utilized as a carbon material for a positive electrode material (see paragraphs 305 and 343).  The natural graphite may have a median diameter of 7 μm or larger and 30 μm or less (see paragraph 347).  The natural graphite may further have a BET specific surface area which is 1.0 m2/g or larger and 10 m2/g or less (see paragraph 348).  To achieve the above properties, the natural graphite may be subjected to mechanochemical treatment in which compression and shear stresses are imposed thereon (see paragraphs 299 and 305).  It would have been obvious to one of ordinary skill in the art to have utilized the natural graphite of Takano as the graphite of Wang because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Marsh teaches that rhombohedral graphite can best be considered as an extended stacking fault in hexagonal graphite and that natural graphite may include up to 40% rhombohedral graphite, which is produced by shear deformation of hexagonal graphite (see pg. 499).  Thus, because the Takano teaches natural graphite which is subjected to shear stress, one of ordinary skill in the art would expect the natural graphite of Takano to include rhombohedral graphite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727